Filed Pursuant to Rule 424(b)(5) Registration Statement No. 333-200352 This preliminary prospectus supplement relates to an effective registration statement under the Securities Act of 1933, as amended, but is not complete and may be changed. This preliminary prospectus supplement and the accompanying prospectus are not an offer to sell these securities and are not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATED NOVEMBER 3, 2016 PROSPECTUS SUPPLEMENT NOVEMBER , 2016 TO PROSPECTUS DATED NOVEMBER 18, 2014 $ Public Service Enterprise Group Incorporated $ % Senior Notes Due 2019 $ % Senior Notes Due 2021 We will pay interest on the % Senior Notes due 2019, or the 2019 Senior Notes, semi-annually on and of each year, beginning on , 2017. The 2019 Senior Notes will mature at par on November 15, 2019, unless we redeem them in accordance with their terms prior to such date. We will pay interest on the % Senior Notes due 2021, or the 2021 Senior Notes, semi-annually on and of each year, beginning on , 2017. The 2021 Senior Notes will mature at par on November 15, 2021, unless we redeem them in accordance with their terms prior to such date. We refer to the 2019 Senior Notes and the 2021 Senior Notes collectively as the Senior Notes. The Senior Notes will be our senior unsecured obligations and will rank equally in right of payment amongst themselves and with our other existing and future senior unsecured indebtedness; senior in right of payment to any of our indebtedness that is expressly subordinated in right of payment to the Senior Notes; effectively junior in right of payment to any of our future secured indebtedness to the extent of the value of the assets securing such indebtedness; and structurally junior to all indebtedness and other liabilities of our subsidiaries. We may redeem some or all of the Senior Notes of each series at any time at the applicable redemption price, as more fully described in this prospectus supplement under the caption “Description of the Senior Notes —Optional Redemption.” There is no sinking fund for the Senior Notes. Each series of Senior Notes will be issued only in registered form in denominations of $2,000 and integral multiples of $1,000 in excess thereof. Investing in the Senior Notes involves risks. See “Risk Factors” beginning on page 6 of the accompanying prospectus, as well as the risk factors contained in our Annual Report on Form 10-K for the year ended December 31, 2015 and in our other periodic reports filed with the Securities and Exchange Commission, which are incorporated herein by reference. Per 2019 Senior Note Per 2021 Senior Note Total Total Public Offering Price % $ % $ Underwriting Discount % $ % $ Proceeds, Before Expenses, to PSEG % $ % $ (1) Plus accrued interest, if any, from November , 2016, if settlement occurs after that date. The underwriters expect to deliver the Senior Notes in book-entry form only through The Depository Trust Company, Clearstream Banking, S.A. and Euroclear Bank S.A./N.V. on or about November , 2016. Neither the Securities and Exchange Commission nor any state or other securities commission has approved or disapproved of these securities or determined if this prospectus supplement or the accompanying prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Joint Book-Running Managers Barclays J.P. Morgan RBC Capital Markets Scotiabank Wells Fargo Securities Co-Managers CIBC Capital Markets Citigroup MFR Securities, Inc. TD Securities You should rely only on the information contained or incorporated by reference or deemed to be incorporated by reference in this prospectus supplement, the accompanying prospectus and any free writing prospectus we may provide to you. We have not, and the underwriters have not, authorized any other person to provide you with different or additional information. If anyone provides you with different or additional information, you should not rely on it. We are not, and the underwriters are not, making an offer to sell these securities in any jurisdiction where the offer or sale is not permitted. You should assume that the information appearing in this prospectus supplement, the accompanying prospectus and any free writing prospectus we may provide to you and any document incorporated by reference herein and therein is only accurate as of the respective dates on the front covers hereof and thereof. Our business, prospects, financial condition, liquidity and results of operations may have changed since such dates. TABLE OF CONTENTS Page Prospectus Supplement About this Prospectus Supplement S-ii Incorporation of Certain Documents by Reference S-ii Summary S-1 Consolidated Ratios of Earnings to Fixed Charges S-4 Use of Proceeds S-4 Description of the Senior Notes S-5 Material U.S. Federal Income Tax Considerations S-10 Underwriting S-14 Legal Matters S-17 Experts S-17 Prospectus About this Prospectus 3 Where You Can Find More Information 3 Forward-Looking Statements 4 Public Service Enterprise Group Incorporated 6 Risk Factors 6 Use of Proceeds 8 Description of the Senior and Subordinated Debt Securities 8 Description of the Capital Stock 19 Description of the Stock Purchase Contracts and Stock Purchase Units 20 Plan of Distribution 20 Legal Matters 22 Experts 22 S-i ABOUT THIS PROSPECTUS SUPPLEMENT This document is in two parts. The first is this prospectus supplement, which describes the specific terms of the offering of the Senior Notes and certain other matters relating to us and the underwriters. The second part, the accompanying prospectus, gives more general information about securities we may offer from time to time, some of which information may not apply to the Senior Notes we are offering in this prospectus supplement. If the description of the Senior Notes varies between this prospectus supplement and the accompanying prospectus, you should rely on the information contained in or incorporated by reference into this prospectus supplement. Unless we have indicated otherwise, or the context otherwise requires (e.g., in the case of the issuer of the Senior Notes), references in this prospectus supplement and the accompanying prospectus to “PSEG,” “we,” “us” and “our” or similar terms are to Public Service Enterprise Group Incorporated and its consolidated subsidiaries. INCORPORATION OF CERTAIN DOCUMENTS BY REFERENCE The Securities and Exchange Commission, or the SEC, allows us to “incorporate by reference” information that we file with it, which means that we can disclose important information to you by referring you to those documents. The information incorporated by reference or deemed incorporated by reference is an important part of this prospectus supplement and the accompanying prospectus, and information that we file later with the SEC will be deemed to automatically update and supersede this incorporated information. We incorporate by reference the following documents filed with the SEC and any future filings made with the SEC under Section 13(a), 13(c), 14, or 15(d) of the Securities Exchange Act of 1934, as amended, or the Exchange Act, prior to the termination of the offering of the Senior Notes pursuant to this prospectus supplement (other than, in each case, documents or information deemed to have been furnished and not filed in accordance with SEC rules). • Our Annual Report on Form 10-K for the year ended December 31, 2015; • Our Quarterly Reports on Form 10-Q for the quarters ended March 31, 2016, June 30, 2016, and September 30, 2016; • Portions of our Definitive Proxy Statement on Schedule 14A for the Annual Meeting of Stockholders of PSEG held on April 19, 2016, filed with the SEC on March 14, 2016, that are incorporated by reference into Part III of our Annual Report on Form 10-K for the year ended December 31, 2015; and •
